Citation Nr: 0606660	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-07 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO determined that the 
appellant had not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a psychiatric disorder.

The veteran's claim for service connection for a personality 
disorder was previously denied by the RO in an April 1991 
rating decision.  The veteran appealed that decision to the 
Board.  In a March 1992 decision, the Board denied service 
connection for a psychiatric disability, to include a 
personality disorder.  Currently, the veteran is claiming 
service connection for paranoid schizophrenia.  The Board 
finds this is also a claim service connection for a 
psychiatric disability.  Consequently, as determined by the 
RO, the veteran must submit new and material evidence to 
reopen his claim.  See Ashford v. Brown, 10 Vet. App. 120 
(1997) (changes in the nomenclature used in multiple claims 
for disability compensation, and the adjudication of those 
claims, does not alter the identity of the underlying 
disability).  

A personal hearing was held before the undersigned Acting 
Veterans Law Judge at the RO in January 2005. A transcript of 
that hearing is associated with the veteran's claims file.  
After the hearing, he submitted additional evidence with a 
waiver of RO review of that evidence in accordance with 38 
C.F.R. § 20.1304.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  In an April 1991 rating decision, the RO denied the 
veteran's original claim for service connection for a 
personality disorder.  The veteran appealed the determination 
to the Board.  

3.  In a March 1992 decision, the Board denied service 
connection for a psychiatric disorder, to include a 
personality disorder.  The veteran did not appeal the 
determination to the United States Court of Appeals for 
Veterans Claims, and it became final.  

4.  Additional evidence received since the March 1992 Board 
decision is cumulative and redundant of previous evidence 
considered, and does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disability, to include paranoid schizophrenia.  


CONCLUSIONS OF LAW

1.  The March 1992 Board decision that denied service 
connection for a psychiatric disability, to include a 
personality disorder, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2005).  

2.  The additional evidence received subsequent to the March 
1992 Board decision is not new and material, and the claim 
for service connection for a psychiatric disability, to 
include paranoid schizophrenia, may not be reopened.  
38 U.S.C.A. §§ 5103A, 5103, 5108 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to notify by means of September 2002 
and September 2003 letters that informed the veteran of the 
evidence required to reopen a previously denied claim for 
service connection, explained the division of 
responsibilities between him and VA for obtaining evidence, 
and asked him to send VA "any medical reports" that he had 
that were relevant to his claim.  The initial letter was sent 
prior to the issuance of the November 2002 rating decision, 
and the second one was sent after.  However, there is no 
indication that the veteran has been prejudiced by the timing 
of the notices.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Moreover, he has not alleged that VA has 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to the duty to assist, the record contains the 
veteran's service medical records and his post-service 
medical records.  He has not identified any pertinent 
evidence that has not been obtained that is necessary to the 
adjudication of this claim.  As to any duty to provide an 
examination and/or seek a medical opinion for the veteran's 
claim, the Board notes that in the case of a claim that has 
been previously denied, the veteran must first submit new and 
material evidence to reopen the claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 
2002).  As will be discussed below, the veteran has not met 
this initial burden.  Consequently, VA is not required to 
provide an examination or obtain a medical opinion to create 
new evidence that may or may not be material.  38 C.F.R. 
§ 3.159(c) (2005).  

II.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2005).  Unless the Chairman orders reconsideration, 
or one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2005).

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

In an April 1991 rating decision, the RO denied the veteran's 
original claim for service connection for a psychiatric 
disability, based on a finding that a personality disorder 
was not considered a disability for which service connection 
could be established within the meaning of VA law.  The 
veteran appealed this determination to the Board.  

In a March 1992 decision, the Board also denied the claim, 
based on a findings that a personality disorder was not a 
disability within the meaning of VA legislation, an acquired 
psychiatric disorder was not shown in service or for many 
years thereafter; and a psychosis was not shown in service or 
to a degree of 10 percent within one year of separation from 
service.  The evidence of record at the time the 
determination was made included the veteran's service medical 
records, which revealed that the veteran was seen in August 
1983 requesting a psychiatric evaluation due to his worsening 
job and family stress.  The impression was passive-aggressive 
personality disorder.  Upon separation examination in 
September 1983, a passive-aggressive personality disorder was 
noted.  His first post-service reference to a psychiatric 
disorder was in August 1990, when he was seen for complaints 
of depression.  The provisional diagnosis was rule out 
dysthymia and major depression.  In October 1990, he was seen 
for residuals of other injuries and he stated that he had had 
problems with depression and mental stress all his life.  
However, the medical records did not reference the veteran's 
military service or relate any psychiatric disorder to 
service.  Consequently, the evidence did not establish that a 
psychiatric disability within the meaning of VA law was 
incurred in or aggravated by service, and a psychosis was not 
manifest in service or within the first post-service year.  
The veteran was informed of the Board's decision, but he did 
not appeal it.  Hence, the March 1992 Board decision became 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 
(2005).  

The veteran requested that his claim for service connection 
for a mental condition be reopened in August 2002.  The 
additional evidence submitted in conjunction with the claim 
consists of lay statements and a physician's statement from 
Harris County Social Services.  The physician's statement, 
dated in January 2005, indicated that the veteran had been 
diagnosed with paranoid schizophrenia.  The May 2005 lay 
statement relates that the veteran's "abnormalacy" began 
after his enlistment in service in 1982.  He recalled that 
the veteran came back from service in a paranoid and 
schizophrenic state of mind.  He was no longer able to 
continue to participate in group activities and he had 
difficulty following certain commands which prevented him 
from working.  

In January 2005, the veteran testified at a personal hearing 
before the undersigned at the RO.  He recalled that he had 
difficulties when he was in service and they continued after 
his discharge.  

The veteran's assertions of mental problems in service and 
shortly thereafter are similar to those made at the time of 
the initial denial of his claim in March 1992 and the 
additional medical reports do not provide a nexus between the 
veteran's currently diagnosed paranoid schizophrenia and his 
active military service.  The documents also do not show that 
the veteran developed his psychosis in service or within one 
year of his discharge.  As such, the additional evidence 
still does not tend to show that the veteran has a chronic 
psychiatric disability that was incurred in or aggravated by 
service.  Furthermore, the evidence does not sufficiently 
demonstrate continuity of symptomatology.  In fact, the 
veteran has not submitted any medical reports that document 
continued treatment for a psychiatric disability from the 
time he was discharged from service to the present.  Finally, 
the veteran's assertions as well as the assertions made in 
the May 2005 lay statement regarding when the veteran's 
paranoid schizophrenia was initially manifest cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108 
because as lay persons they are not competent to offer a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden may not be met by lay testimony because lay 
persons are not competent to offer medical opinions.); Moray 
v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 11 Vet. 
App. 374 (1998).  

Therefore, the Board finds that the additional evidence is 
cumulative and redundant in nature, and does not raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, the claim for service 
connection for a psychiatric disorder, to include paranoid 
schizophrenia, is not reopened, and the appeal is denied.  


ORDER

New and material evidence has not been presented to reopen 
the claim for service connection for a psychiatric disorder, 
to include paranoid schizophrenia, and the appeal is denied.  




____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


